Green, J. P., and Wisner, J.
(dissenting). We respectfully dissent. County Court’s determination that defendant was subjected to custodial interrogation at the accident scene is entitled to great weight (see, People v Prochilo, 41 NY2d 759, 761) and should not be disturbed unless it is not supported by the evidence (see, People v Turkenich, 137 AD2d 363, 367; People v Oates, 104 AD2d 907, 910, lv denied 64 NY2d 762). The evidence at the suppression hearing supports the determination that defendant was in custody after the State Trooper *909told him not to leave the scene and then directed him into her patrol car. A reasonable person in defendant’s position, innocent of any crime, would not have believed that he was free to leave (see, People v Yukl, 25 NY2d 585, 589, rearg denied 26 NY2d 883, cert denied 400 US 851). The evidence farther supports the determination that the Trooper’s questioning of defendant in the patrol car constituted interrogation. Before she questioned defendant in the patrol car, the Trooper had been at the accident scene for approximately an hour and a half and had asked defendant noncustodial, investigatory questions about the circumstances of the accident (see, People v Bowen, 229 AD2d 954, lv denied 88 NY2d 1019). She also observed that defendant showed signs of intoxication and suspected that he had been driving under the influence of alcohol. When the Trooper directed defendant into the patrol car, her “questions constituted an ‘after-the-fact’ investigation, designed to elicit an inculpatory response from defendant, not to clarify the nature of the situation confronted by the [Trooper] or to acquire general information before taking further action (cf., People v Huffman, 41 NY2d 29)” (People v Crowley, 98 AD2d 628, 630; see, People v Johnson, 64 AD2d 907, 910, affd 48 NY2d 674; People v Soto, 183 AD2d 926, 927). Thus, as the court concluded, Miranda warnings were required and the statement in the patrol car must be suppressed as the product of custodial interrogation conducted in the absence of those warnings (see, People v Soto, supra, at 927). We therefore would affirm the order in appeal No. 1 suppressing that statement and the order in appeal No. 2 dismissing the indictment (see, CPL 450.50 [2]; Matter of Forte v Supreme Ct., 48 NY2d 179, 186-187). (Appeal from Order of Steuben County Court, Bradstreet, J. — Suppression.) Present — Green, J. P., Hayes, Wisner, Scudder and Law-ton, JJ.